141 F.3d 1186
98 CJ C.A.R. 1673
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ron THOMPSON, Plaintiff--Appellant,v.NUCOR CORPORATION, a Delaware corporation, doing business inBox Elder County, Utah, Defendant--Appellee.
No. 97-4066.
United States Court of Appeals, Tenth Circuit.
April 9, 1998.

Before ANDERSON, BALDOCK, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
ANDERSON, C.J.


3
The dispositive question on appeal in this case is whether the district court abused its discretion by denying plaintiff's oral motion to amend the complaint to assert a claim for wrongful discharge on the basis that the employer allegedly demanded that the plaintiff act in violation of public policy.1


4
Upon careful review of the record and the briefs and arguments of counsel, we conclude that the district court did not err.  The judgment of the district court is AFFIRMED.  Appellee's motion for sanctions on appeal is denied.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 Although the motion to amend was not made in writing or formalized in any way, and although the district court made no express ruling on the oral motion to amend, we construe the motion as having been properly made and expressly denied so that we can consider the issue on appeal